Name: Council Regulation (EEC) No 3392/82 of 13 December 1982 fixing the guide prices for the fishery products listed in Annex I (A) and (D) of Regulation (EEC) No 3796/81 for the 1983 fishing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 12 . 82 Official Journal of the European Communities No L 357/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3392/82 of 13 December 1982 fixing the guide prices for the fishery products listed in Annex I (A) and (D) of Regulation (EEC) No 3796/81 for the 1983 fishing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, referred to above involves for the 1983 fishing year an increase for certain products and the stabilization of prices for others compared with prices applicable during the current fishing year ; whereas, in view of the seasonal variations in the characteristics of plaice, the guide price should be increased from 1 May 1983 ; whereas, in the absence of certain information concer ­ ning price trends for each fishery product with given commercial characteristics, consideration should be given to the relationship between the average weighted market prices recorded when the guide prices were fixed for the previous fishing year for these products, and the average weighted market prices now current, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), and in particular Article 10 (3) thereof, Having regard to the proposal from the Commission , Whereas Article 10 ( 1 ) and (2) of Regulation (EEC) No 3796/81 provides that a guide price shall be fixed for each of the products listed in Annex I (A) and (D) to that Regulation at a level which will help to stabilize market price and avoid the formation of surpluses in the Community ; whereas that level must also help support producers ' income and at the same time take account of consumers' interest ; Whereas the guide price shall be based on the average of prices as defined in Article 10 (2) of that Regulation and on an assessment of production and demand prospects ; Whereas the application of the criteria laid down in Article 10 of Regulation (EEC) No 3796/81 and HAS ADOPTED THIS REGULATION : Article 1 The guide prices for the fishing year from 1 January to 31 December 1983 for the products listed in Annex I (A) and (D) to Regulation (EEC) No 3796/81 and the categories to which they relate are fixed in the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 December 1982. For the Council The President N. A. KOFOED (') OJ No L 379, 31 . 12. 1981 , p . 1 . No L 357/2 Official Journal of the European Communities 18 . 12. 82 ANNEX Commercial specifications ('] Species Guide price(ECU per tonne)Freshness category Size Presentation Whole fish Whole fish Whole fish Whole fish 1 3 3 2 Extra, A Extra Extra Extra, A Extra, A 1 . Herrings 2. Sardines (Sardina pilchardus) : (a) Atlantic (b) Mediterranean 3 . Dogfish (Squalus acanthias) 4 . Dogfish (Scyliorhinus spp.) 5. Redfish (Sebastes spp.) 6 . Cod Gutted fish with head Whole fish Gutted fish with head Whole fishA A or A A or A 336 537 408 820 790 752 993 583 743 690 850 272 509 A ' Gutted fish with head Gutted fish with head Gutted fish with head Gutted fish with head Gutted fish with head Gutted fish with head Gutted fish with head Gutted fish with head Gutted fish with head 1 2 2 3 2 3 2 3 2 3 1 , 2 1 2 2 2 3 7 . Saithe 8 . Haddock 9 . Whiting 10 . Ling 1 1 . Mackerel 12 . Anchovies 13 . Plaice or A A or A Extra, A Extra or A Extra A or A Whole fish Whole fish Whole fish 1 January to 30 April 1983 1 May to 31 December 1983 708 912 Gutted fish with head Gutted fish with head Gutted fish with head Simply boiled in water 2 185 14. Hake (Merluccius merluccius) 15 . Shrimps of the genus Crangon crangon A A 2 1 1 374 (') The freshness categories, sizes and presentatiorf are defined pursuant to Article 2 of Regulation (EEC) No 3796/81 .